Citation Nr: 0308285	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1945.  The veteran died in February 1997.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence necessary 
to substantiate her claim; and, all available evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained by the RO.

2.  The veteran died in February 1997.  The death certificate 
lists the cause of death as atherosclerotic cardiovascular 
disease.

3.  At the time of the veteran's death, service connection 
had been established for right pleural cavity injuries, 
residuals of a shell fragment wound, manifested by thickened 
pleura, right lower third, scars of the chest wall and upper 
right abdominal wall, evaluated as 40 percent disabling..

4.  The cardiovascular disease is not of service origin nor 
is it causally related to the service connected disability.

5.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

Cardiovascular disease was not incurred in or aggravated by 
military service, may not be presumed to have been incurred 
in service, and was not proximately due to or the result a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died as a result of 
his service-connected disability.  She maintains that the 
veteran's service-connected disability contributed to the 
cardiovascular pathology from which the veteran died.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5107).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.

In this regard, the record discloses the appellant was 
notified by letter dated in July 2002 of the VCAA and, 
specifically, VA's duties established under the new law.  
First, the VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate his or her claims. 

The appellant's representative indicates that VA has not 
provided the appellant with specific information regarding 
the type of medical evidence necessary to support her claim, 
nor has VA informed the appellant of the evidence she must 
obtain and that which VA will attempt to obtain.  In this 
regard, the Board finds that VA has provided the appellant 
with proper notice of the type of evidence, medical and 
otherwise, necessary in order to complete her claim.  

The Board finds that discussions as contained in the initial 
rating decision, the subsequent statement of the case and 
supplemental statement of the case, a March 1999 Board Remand 
in addition to correspondence to the appellant, have provided 
her with sufficient information regarding not only the 
applicable regulations, but identifies the need for competent 
evidence linking the cause of the veteran's death to a 
disability of service origin in order for the appellant to 
substantiate her claim.  In July 2002 the RO informed the 
appellant of the VCAA and what evidence the VA would obtain. 
The Board finds, therefore, that such documents comport fully 
with the VA's revised notice requirements.  The Board finds 
that the VA does not have any further outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  This matter was remanded in March 
1999 for evidentiary development to further assist the 
appellant in the completion of her claim.  In this respect, 
the appellant was specifically advised that relevant medical 
evidence "tending to show that heart disease was related to 
service or was caused or aggravated the service connected 
gunshot wound to the right pleural cavity" would be 
pertinent to the resolution of the issue on appeal.  

The record shows that in support of her claim, the appellant 
submitted the terminal hospital report, in addition to 
another statement regarding her contentions and beliefs 
regarding the cause of the veteran's death.  The appellant in 
August 2002 informed the VA that she had no other evidence to 
submit.  Also, a VA medical opinion has been obtained.  
Accordingly the Board finds that the requirements of the VCAA 
have been met.


Factual Background 

The official death certificate shows that the veteran died in 
February 1997.  The cause of death was atherosclerotic 
cardiovascular disease.  The interval between the onset and 
the cause of death was noted as "years."  The veteran 
expired while in the emergency care unit of a private 
hospital.  An autopsy was not performed.

At the time of the veteran's death, service connection had 
been established for right pleural cavity injuries, residuals 
of gunshot wound, manifested by thickened pleura, right lower 
third, scars of the chest wall and upper right abdominal 
wall, evaluated as 40 percent disabling.

The appellant essentially contends that the veteran's death 
was caused by the pressure/stress his heart had to endure 
through the years due to a combat-related injury the veteran 
sustained during service, and for which service-connected had 
been established prior to his death.

Service medical records show that the veteran was 
hospitalized in February 1945 after sustaining a shell 
fragment wound to the right chest while engaging the enemy.  
During his treatment, which included surgeries, several 
elevated blood readings were recorded interspersed with 
normal readings.  No diagnosis of cardiac pathology was 
rendered.  

The December 1995 Certificate of Discharge shows a diagnosis 
of penetrating wound, thoracic-abdominal, right.  The point 
of entrance was at the level of the 12th rib, posterior 
axillary line with chronic, persistent infected sinus tract 
leading from the right sub-phrenic space with excoriation of 
sinus infection with residual pain in the right chest on 
exertion. 

The service administrative records show that the veteran was 
awarded the Purple Heart Medal.

The post-service medical evidence shows that a VA examination 
conducted in July 1946 revealed a blood pressure reading of 
130/90.  VA chest x-rays taken in October 1946 showed no 
abnormality of the heart.  A VA examination conducted in May 
1949 showed a blood pressure reading of 118/ 72.  The 
examiner indicated that other than the residuals of the shell 
fragment wound and an abnormal urinalysis there was no 
definite evidence of any other disease.

The veteran was privately hospitalized in November 1965 for 
chest pain.  The clinical history indicated that he had been 
in good health until the sudden onset of chest pain while 
playing football with his children.  He reported episodes of 
indigestion over the past five years.  On admission his blood 
pressure was 130/80. He was discharged in December 1965 with 
a diagnosis of acute myocardial infarction.  He was 
hospitalized at a VA facility in September 1966 for a hiatal 
hernia.  His blood pressure was 140/90.

A hearing was held at an RO in May 1967.  At that time the 
veteran stated that following his release from active duty he 
experienced shortness of breath and aches and pains in his 
chest.

The terminal medical report indicates the veteran collapsed 
at his residence and was transported by ambulance to the 
emergency unit of a private hospital in February 1997.  The 
veteran was in cardiac arrest and was not responsive to 
resuscitation efforts.  This report indicates the veteran's 
medical history was significant for coronary artery disease 
and remote myocardial infarction. 

In the January 2003 the veteran's adjudication claims folder 
was reviewed by a VA cardiologist.  The cardiologist 
indicated the veteran's sudden death was most likely related 
to the existence of coronary artery disease.  The specialist 
opined that it is very unlikely that the veteran's myocardial 
infarction in 1965 was related to his thoraco-abdominal wound 
received in 1945.  

The specialist further noted that there is no known 
relationship between wounds of the type sustained by the 
veteran in service and the subsequent development of coronary 
artery disease.  He concluded, based upon a review of the 
assembled evidence, that it was unlikely that the chest wound 
the veteran experienced in 1945 contributed materially or 
substantially to his sudden cardiac death in 1997.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.

Service connection may also be granted for a chronic disease, 
i. e. cardiovascular disease, which is manifested to a degree 
of 10 percent disabling within one year following the 
veteran's release from active duty. 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension), when diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned. The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). 

To be considered a contributory cause of death, it must be 
shown that the service connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1). It is not sufficient to show 
that the service connected disability casually shared in 
producing death; rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C. F. R. § 3.312.

With regard to the appellant's belief that the veteran's 
death was caused by his service-connected disability, a lay 
person is competent to describe symptoms observed, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  Where 
the determinative issue involves medical causation, as here, 
the appellant is not qualified to make assertions in this 
area as she lacks the necessary medical expertise or 
experience.  King v. Brown, 5 Vet. App. 19, 21 (1991); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the service medical records show that 
elevated blood pressure readings interspersed with normal 
readings were recorded while the veteran was being treated 
for his shell fragment wound, to include surgeries.  Also an 
elevated blood pressure of 130/ 90 was recorded during the 
July 1946 VA examination.  However, a diagnosis of 
cardiovascular disease was not rendered at these times.  
Furthermore, the VA examination in May 1949 showed a blood 
pressure reading of 118/72.  Additionally, there are no 
subsequent medical records pertaining to the cardiovascular 
system until November 1965 when he was hospitalized for his 
heart attack.  This more than 19 years following service.  
Also, a VA examiner in January 2003 stated that it was very 
unlikely that the veteran's myocardial infarction in 1965 was 
related to his thoraco-abdominal wound received in 1945 based 
on the fact that there was no known relationship between 
wounds of the type sustained by the veteran in service and 
the subsequent development of coronary artery disease.  The 
examiner further opined that it was unlikely that the chest 
wound the veteran experienced in 1945 contributed materially 
or substantially to his sudden cardiac death in 1997.  The 
evidence of record does not contradict these opinions.

Accordingly, it is the judgment of the Board that 
cardiovascular disease was not present during service nor 
manifested to a degree of 10 percent disabling within one 
year after service.  Furthermore, in the absence of evidence 
that shows the veteran's service-connected disability caused, 
hastened, or materially and substantially contributed to the 
veteran's death, the appeal must be denied.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

